Citation Nr: 0903497	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss disability and entitlement to service connection 
for tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In a written statement received at the November 2008 
Travel Board hearing, the veteran withdrew his claims for 
entitlement to service connection for Meniere's disease and 
entitlement to a TDIU.

2.  Hearing loss noted in service was acute and transitory, 
with normal findings at separation.

3.  There is no competent evidence linking the veteran's 
current hearing loss and tinnitus to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for Meniere's 
disease have been met.  38 U.S.C.A. § 7105(b)(5), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to a TDIU have been met.  
38 U.S.C.A. § 7105(b)(5), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Meniere's Disease and TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
in correspondence received by the Board at his November 20, 
2008 hearing, as well as in testimony at the Travel Board 
hearing, has withdrawn his appeal for entitlement to service 
connection for Meniere's disease and entitlement to a TDIU.  
Such withdrawal is effective the date notice was received by 
the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board 
does not have jurisdiction to review the appeal of these two 
issues.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in July 2004 and September 2004 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate this claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  A March 
2006 letter advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The claims 
were last readjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, lay statements, and a 
hearing transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by testifying at 
a hearing, and submitting medical and lay evidence.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss and Tinnitus

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran claims that he is entitled to service connection 
for bilateral hearing loss and tinnitus because they were 
incurred during service.  Specifically, the veteran contends 
that while he was serving on active duty he was exposed to 
excessive noise while working on the flight deck of an 
aircraft carrier.  He states that he was exposed to the noise 
of jets blasting off several times a day with only the use of 
ear muffs for protection.  He submitted lay statements from 
friends noting his post-service difficulty with hearing loss 
and dizziness.

His service records indicate that his last duty assignment 
was attack squadron.  He indicated at the Travel Board 
hearing that his military occupational specialty (MOS) was 
aviation ordnance man.  Service personnel records confirm 
that the veteran had the following duties as an aviation 
ordanceman:  handling, inspecting, loading, postloading, 
arming, de-arming, downloading, and performing A/C 
preparation inspection on A6 aircraft.  The veteran also 
admitted to having some post-service occupational noise 
exposure while working for Uniroyal Tires.  However, he 
stated that he wore ear plugs for protection and indicated 
that the noise level at Uniroyal Tires was much lower than 
what he experienced on the flight deck in service.

A review of the service treatment records notes that the 
veteran had normal hearing on his enlistment examination.  An 
August 1972 audiometric examination indicates some hearing 
loss in both ears, with puretone thresholds of 30 decibels at 
500 Hertz bilaterally and at 4000 Hertz on the right.  A 
puretone threshold of 25 decibels was noted at 1000 Hertz on 
the left.  A March 1973 service treatment records indicates 
"ear problem."  A March 1973 audiogram also indicates some 
hearing loss in the left ear, with puretone thresholds of 25, 
30, 25, and 45 decibels at 2000 to 6000 Hertz.  A March 1974 
audiogram was within normal limits, with all puretone 
thresholds being 15 decibels or less.  The September 1974 
separation examination notes a finding of normal ears.  
Audiogram results on that examination were within normal 
limits, with puretone thresholds being 15 decibels or less, 
with the majority being 5 or 0 decibels.  

The record reflects that the veteran originally claimed 
entitlement to service connection for Meniere's disease with 
bilateral hearing loss and tinnitus.  As noted above, the 
veteran has withdrawn his claim for service connection for 
Meniere's disease.

Private treatment records dating from January 1985 to the 
present reveal the veteran with puretone thresholds below 30 
decibels in the right ear in January 1985, with most 
frequencies being below 10 decibels.  The left ear revealed 
hearing loss disability with puretone thresholds in most 
frequencies being greater than 50 decibels.  It was noted 
that the veteran had a marked phase lag with low frequency 
asymmetry consistent with peripheral vestibular disorder.  
Shortly thereafter, the veteran underwent a subarachnoid 
endolymphatic shunt on the left due to a diagnosis of 
Meniere's disease.  He underwent a revision of the shunt in 
January 1995 due to blockage of the original shunt.  Records 
from 1995 appear to note the presence of hearing loss in the 
right ear.  

An August 2002 report from his private physician noted that 
the veteran's Meniere's disease has resulted in severe to 
profound hearing loss in both ears.

The veteran was afforded a VA examination in December 2004, 
which included claims file review.  It was noted that the 
veteran had a shunt placed in his left ear on two separate 
occasions as well as steroid treatments in his right ear due 
to sudden hearing loss.  He reported having aural pressure in 
both ears and that his tinnitus gets worse when the weather 
changes.  He also stated that his ears will stop up and the 
ringing gets worse.  The VA examiner opined that based upon 
this information it appears that the tinnitus is related to 
aural fullness due to sinus congestion.  The VA examiner also 
stated that the tinnitus and hearing loss could be from the 
same etiology, which is questionably Meniere's disease.  
Audiogram results indicated severe sensorineural hearing loss 
bilaterally.  The VA examiner opined that it is less likely 
than not that the veteran's current hearing loss and tinnitus 
are related to noise exposure.  The examiner acknowledged the 
findings of hearing loss in 1972 and 1973, but noted that the 
veteran had normal hearing in March 1974 and at his September 
1974 discharge examination.  

The veteran submitted a June 2005 letter from his private 
doctor, which states that the veteran's hearing loss in 1972 
and 1973 is directly related to noise exposure during 
service.  The physician reasoned that this is true because 
the veteran had normal hearing at his induction examination.  
The examiner did not comment on the subsequent normal 
audiograms in 1974, nor did he provide an opinion as to 
whether the veteran's current hearing loss is related to 
service.

The October 2007 VA examination report notes profound 
sensorineural hearing loss bilaterally.  The examiner noted 
that the veteran's Meniere's disease with bilateral hearing 
loss and tinnitus was not caused by or a result of acoustic 
noise trauma.  She stated that most medical literature 
indicates Meniere 's disease is a metabolic disorder and has 
not been established to be noise induced.  She further stated 
that the veteran's Meniere's disease-related hearing loss and 
tinnitus would not be related to his military noise exposure.

Upon review of the file, the Board finds that the 
preponderance of the evidence reflects that the veteran's 
current hearing loss and tinnitus are related to his 
Meniere's disease.  While the veteran's private physician 
linked the hearing loss noted in 1972 and 1973 to noise 
exposure, he did not indicate that the veteran's current 
hearing loss is related to service.  In this regard, that 
physician has treated the veteran since 1985 for his 
Meniere's disease and noted in an August 2002 statement that 
the Meniere's disease resulted in the veteran's profound 
sensorineural hearing loss.  Moreover, both VA examiners 
reviewed the veteran's claims file and determined that the 
veteran's current hearing loss and tinnitus are not related 
to noise exposure in service.  While the veteran did have 
some hearing loss noted during service, such resolved in 
service, with normal findings in March and September 1974.  
Thereafter, the first evidence of hearing loss was in 1985, 
approximately 10 years after his discharge from service.  At 
that time it was noted that the veteran had a two year 
history of fluctuating hearing loss, fullness and tinnitus in 
the left ear, and episodic vertigo.  He was diagnosed with 
Meniere's disease.

In summary, while there is evidence of acute hearing loss in 
service, such resolved prior to discharge with no evidence of 
hearing loss for years following discharge from service.  In 
addition, there is no competent medical opinion linking the 
current hearing loss and tinnitus to his military service, to 
include noise exposure therein.  Thus, the preponderance of 
the evidence is against the claim, and entitlement to service 
connection for bilateral hearing loss and tinnitus is denied.




ORDER

The appeal on the issue of entitlement to service connection 
for Meniere's disease is dismissed.

The appeal on the issue of entitlement to a TDIU is 
dismissed.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


